On appeal, appellant argues that the United States Supreme
                Court decisions in Lafler v. Cooper, 566 U.S.       , 132 S. Ct. 1376 (2012),
                and Missouri v. Frye, 566 U.S.       , 132 S. Ct. 1399 (2012), provided good
                cause to raise his claim that trial counsel was ineffective for failing to
                secure or communicate plea offers. Appellant's good-cause argument is
                without merit because his case was final when Lafler and Frye were
                decided, and he has failed to demonstrate that the decisions would apply
                retroactively to him. Even if those decisions announced new rules of
                constitutional law, he has failed to allege facts to support that he met
                either exception to the general principle that such rules do not apply
                retroactively to cases which were already final when the new rules were
                announced. See Colwell v. State, 118 Nev. 807, 816-17, 59 P.3d 463, 469-
                70 (2002).
                             Next, relying in part on Martinez v. Ryan, 566 U.S.     , 132 S.
                Ct. 1309 (2012), appellant argues that ineffective assistance of post-
                conviction counsel excused his procedural defects. Ineffective assistance of
                post-conviction counsel would not be good cause in the instant case
                because the appointment of counsel in the prior post-conviction
                proceedings was not statutorily or constitutionally required.      Crump v.
                Warden, 113 Nev. 293, 303, 934 P.2d 247, 253(1997); McKague v. Warden,
                112 Nev. 159, 164, 912 P.2d 255, 258 (1996). Further, this court has
                recently held that Martinez does not apply to Nevada's statutory post-
                conviction procedures, see Brown v. McDaniel,         Nev. , P.3d
                (Adv. Op. No. 60, August 7, 2014), and thus, Martinez does not provide
                good cause for this late and successive petition.
                             Appellant also argues that the district court abused its
                discretion by failing to hold an evidentiary hearing on his claims. Because

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                appellant's allegations in his petition did not demonstrate good cause to
                overcome the procedural bars, he was not entitled to an evidentiary
                hearing. See Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225
                (1984) (holding that a petitioner is not entitled to an evidentiary hearing
                where his claims are unsupported by specific factual allegations that, if
                true, would have entitled him to relief). Accordingly, we conclude that the
                district court did not err in denying the petition as procedurally barred,
                and we
                            ORDER the judgment of the district court AFFIRMED.



                                                   Hardesty




                CHERRY, J., dissenting:
                            I would extend the equitable rule recognized in Martinez to
                this case because appellant was convicted of murder and is facing a severe
                sentence.   See Brown v. McDaniel, 130 Nev. ,         P.3d    (Adv. Op.
                No. 60, August 7, 2014) (Cherry, J., dissenting). Accordingly, I would
                reverse and remand for the district court to determine whether appellant
                can demonstrate a substantial underlying ineffective-assistance-of-trial-
                counsel claim that was omitted due to the ineffective assistance of post-




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                conviction counsel. I therefore dissent.

                                                           ,   J.



                cc: Hon. Brent T. Adams, District Judge
                     Karla K. Butko
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) I947A